UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:March 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 000-52917 IHOOKUP SOCIAL, INC. (Exact name of registrant as specified in its charter) Nevada 98-0546715 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 125 East Campbell Ave, Campbell, CA 95008 (Address of principal executive offices)(zip code) (855)473-8473 (Registrant’s telephone number, including area code) f/k/a Titan Iron Ore Corp. (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 91,415,087 shares of common stock and 22,286 shares of preferred stock outstanding as of May 15, 2015. 1 EXPLANATORY NOTE The purpose of this amendment on Form 10-Q/A to iHookup Social, Inc.'sQuarterly Report on Form 10-Q for the quarterended March 31, 2015, filed with the Securities and Exchange Commission on May 20, 2015 is solely to furnish Exhibit 101 to the Form 10-Q in accordance with Rule 405 of Regulation S-T. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q speaks as of the original filing date of the Form 10-Q, does not reflect events that may have occurred subsequent to the original filing date, and does not modify or update in any way disclosures made in the original Form 10-Q. 2 ITEM 6.EXHIBITS The exhibits listed on the ExhibitIndex immediately preceding such exhibits, which is incorporated herein by reference, are filed or furnished as part of this Quarterly Report on Form10-Q. Exhibit Number Description Rule 13a-14(a)/15d-14(a) Certification Section 302 Certification under Sarbanes-Oxley Act of 2002 of the Chief Executive Officer Officer (Incorporated by reference to theQuarterly Report on Form 10-Q, previously filed with the SEC on May 20, 2015) Section 302 Certification under Sarbanes-Oxley Act of 2002 of the Chief Financial Officer (Incorporated by reference to the Quarterly Report on Form 10-Q, previously filed with the SEC on May 20, 2015) Section 1350 Certification Section 906 Certifications under Sarbanes-Oxley Act of 2002 (Incorporated by reference to the Quarterly Report on Form 10-Q, previously filed with the SEC on May 20, 2015) XBRL 101.INS* XBRL INSTANCE DOCUMENT 101.SCH* XBRL TAXONOMY EXTENSION SCHEMA 101.CAL* XBRL TAXONOMY EXTENSION CALCULATION LINKBASE 101.DEF* XBRL TAXONOMY EXTENSION DEFINITION LINKBASE 101.LAB* XBRL TAXONOMY EXTENSION LABEL LINKBASE 101.PRE* XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE * Filed herewith. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IHOOKUP SOCIAL, INC. Date: May 22,2015 By: /s/Robert Rositano, Jr. Name:Robert Rositano, Jr. Title: CEO, Secretary, and Director (Principal Executive Officer) Date: May 22, 2015 By: /s/Frank Garcia Name: Frank Garcia Title: Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) 4
